SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . MANUAL FOR ATTENDANCE OF SHAREHOLDERS AT THE EXTRAORDINARY GENERAL MEETING OF BRASKEM S.A. ON JUNE 08, 2016 TABLE OF CONTENTS Management’s Message 3 Guidelines for the Attendance of Shareholders and Terms 4 Call Notice 7 Related Documents and Links 9 Exhibit 1: Form of Power of Attorney – Individuals 10 Exhibit 2: Form of Power of Attorney – Legal Entities 11 2 MANAGEMENT’S MESSAGE Dear Shareholders, In line with our commitment to continually seek the best Corporate Governance practices, we invite all Shareholders to attend the Extraordinary General Meeting, which will be cumulatively held on the June 08 th , 2016, at 10 a.m. , at our registered office, located at Rua Eteno, nº 1.561, Camaçari/BA, where the following matters will be resolved: 1. Replacement of the members of the Board of Directors of the Company. 3 GUIDELINES FOR THE ATTENDANCE OF SHAREHOLDERS AND TERMS With a view to guiding the Shareholders regarding the procedure for attendance of the Meeting, we make this Shareholders’ General Meeting Manual available. The documents related to such resolutions are available to the Shareholders on the Investor Relations’ website (www.braskem.com.br/ri ) , on CVM’s website (www.cvm.gov.br ) and at Rua Lemos Monteiro, 120 , 24º andar, Butantã, City of São Paulo, State of São Paulo - CEP: 05501-050, for the attention of Rosana Cristina Avolio. Individual Shareholders Attending the Meeting For Shareholders willing to attend the Meeting, the Company’s Management requests the sending of a receipt issued by the financial institution acting as depositary/custodian of the shares issued by Braskem, demonstrating their ownership of the shares, up to 08 days before the Meeting is held, pursuant to the terms of Article 16 of the Company’s Bylaws. Shareholders shall attend the Meeting in possession of a qualified identity document (Identity Card - RG, Alien Registration Card - RNE, Driver’s License – CNH, or an officially recognized professional category card). Legal Entity Shareholder or Shareholders represented by Proxy Any shareholders, whether individuals or legal entities, nationals or foreigners, who cannot attend but still wish to take part in the Meeting, shall appoint a proxy with powers to represent them (forms of powers of attorney are attached hereto for both individuals and legal entities). As set forth in the Corporation Law (Law No. 6,404/1976, paragraph 1 of article 126), the proxy shall be a Shareholder of the Company, attorney, manager at the Company or at a financial institution/investment fund. The proxy shall have been appointed less than one year prior to the date of the General Meeting. The Shareholder shall go to the Meeting in possession of the following documents: · Instrument of proxy (power of attorney), duly regularized pursuant to law, in case of representation of shareholders, with the certification of the signature of the grantor (shareholder); 4 · Bylaws or Articles of Association and instrument of election/designation of the managers, in case the grantor is a legal entity; and · Receipt issued by the financial institution acting as depositary/custodian of the shares issued by Braskem, demonstrating their ownership of the shares, up to 08 days before the Meeting is held, pursuant to the terms of Article 16 of the Company’s Bylaws. The legal representative shall attend the Meeting in possession of a qualified identity document (Identity Card - RG, Alien Registration Card - RNE, Driver’s License – CNH, or an officially recognized professional category card). Foreign Shareholders Attending the Meeting Foreign Shareholders shall present the same documentation as Brazilian shareholders, except that the corporate documents of the legal entity and the power-of-attorney shall be notarized and legalized. Holders of American Depositary Receipts The holders of ADRs shall be represented by JP Morgan, as a depositary institution, pursuant to the terms of the Deposit Agreement entered into with Braskem. Sending of Documentation It is requested that the documents required in the items above, which allow the attendance or representation of shareholders at the Meeting, be sent at least 72 hours prior to the date scheduled for the occurrence of the Meeting, to: Braskem S/A C/O Waldecy Bispo dos Santos – Legal Department Rua Lemos Monteiro, 120 – 22º andar - Butantã 05501-050 – São Paulo – SP – Brazil 5 Braskem’s Health, Safety and Environmental Rules In view of the Health, Safety and Environmental (EHS) Rules in effect at the Company’s registered office, which set forth the guidelines for the control of access and circulation of persons and vehicles in the internal and external areas of the registered office, the shareholders as well as their legal representatives attending the Meeting hereby convened are requested to arrive at least 30 minutes prior to the start time of the Meeting, with a view to guaranteeing the observance of training procedures regarding basic SSMA instructions in effect at the Company, which are available for consultation at its registered office. 6 CALL NOTICE BRASKEM S.A. C.N.P.J. No 42.150.391/0001-70 - NIRE 29300006939 A PUBLICLY-HELD COMPANY CALL NOTICE EXTRAORDINARY GENERAL MEETING Shareholders of BRASKEM S.A. ("Company") are hereby called to attend the Extraordinary General Meeting that will be held at the Company’s principal place of business located at Rua Eteno, No. 1.561, Pólo Petroquímico, in the City of Camaçari, State of Bahia, on June 8, 2016, at 10:00 a.m., in order to resolve on the replacement of members of the Company's Board of Directors. Camaçari/BA, May 20, 2016. Newton Sergio de Souza Chairman of the Board of Directors 7 General Information: 1) The information related to the agenda were made available to the Company’s shareholders, in the manner set forth in CVM Ruling 481/09, and may be accessed through the Brazilian Securities Commission - CVM website (www.cvm.gov.br), the BM&FBOVESPA S.A. - Bolsa de Valores, Mercadorias e Futuros website (www.bmfbovespa.com.br), or the Company website ( www.braskem.com.br/ri ). 2) The Company’s Management requests the shareholders to deliver at the Company located at rua Lemos Monteiro, 120, 22º andar, Butantã, CEP 05501-050, São Paulo, SP, to the attention of Waldecy Bispo dos Santos, within 72 hours prior to the date scheduled for the Extraordinary General Meeting, the following documents: (i) a certificate issued by the depositary financial institution for the book-entry shares held thereby, within 8 days prior to the date scheduled for the Extraordinary General Meeting; (ii) a power of attorney, duly regularized pursuant to law, in the event of representation of the shareholder, with certification of the principal's signature; and/or (iii) with regard to the shareholders taking part of the fungible custody of registered shares, a statement of the respective ownership interest, issued by the competent body. The shareholder or the legal representative thereof shall attend the Extraordinary General Meeting in possession of the proper identification documents. 3) Based on the Health, Security and Environment (SSMA) Standards in force at the Company’s principal place of business, which set forth the guidelines for control of access and movement of people and vehicles in the indoor and outdoor areas of the principal place of business, we kindly request the shareholders, and also their legal representatives in the Meeting called herein, to arrive at least 30 minutes before the time such Meeting is scheduled to start, in order to ensure observance of the procedures of training on the basic HSSE instructions in force at the Company, which are available for consultation at its principal place of business. 8 RELATED DOCUMENTS AND LINKS Braskem S.A.: www.braskem.com.br Braskem S.A. Investor Relations: www.braskem-ri.com.br/ Securities Commission – CVM: www.cvm.gov.br BM&FBovespa: www.bmfbovespa.com.br Brazilian Institute of Corporate Governance: www.ibgc.org.br Brazilian Chemical Industry Association – ABIQUIM: www.abiquim.org.br 9 EXHIBIT 1: FORM OF POWER OF ATTORNEY - INDIVIDUALS P O W E R O F A T T O R N E Y By this private instrument of proxy and pursuant to law, , resident and domiciled at , enrolled in the Individual Taxpayers’ Register of the Ministry of Finance (CPF/MF) under No. , appoints and retains its attorney(s)-in-fact , to whom it grants special powers for representing the interests of Grantor at the General Extraordinary Meeting of Braskem S.A., with its registered office located at Rua Eteno, nº 1561, Complexo Petroquímico de Camaçari, CEP 42.810-000, in the Municipality of Camaçari, State of Bahia, enrolled in the National Register of Legal Entities (CNPJ) under No. 42.150.391/0001-70, to be cumulatively held on June 08, 2016, at 10 a.m. , and may resolve upon, discuss and vote on the matters included in the agenda, examine and approve documents and bills, refute, agree, sign minutes and attendance books. , , 2016 10 EXHIBIT 2: FORM OF POWER OF ATTORNEY - LEGAL ENTITIES P O W E R O F A T T O R N E Y By this private instrument of proxy and pursuant to law, , with its registered office at , enrolled in the National Register of Legal Entities (CNPJ) under No. , herein represented by its undersigned Officers, appoints and retains its attorney(s)-in-fact , to whom it grants special powers for (acting jointly or individually), (regardless of the order of appointment), representing the interests of Grantor at the General Extraordinary Meeting of Braskem S.A., with its registered office located at Rua Eteno, nº 1561, Complexo Petroquímico de Camaçari, CEP 42.810-000, in the Municipality of Camaçari, State of Bahia, enrolled in the CNPJ under No. 42.150.391/0001-70, to be cumulatively held on June 08, 2016, at 10 a.m ., and may resolve upon, discuss and vote on the matters included in the agenda, examine and approve documents and bills, refute, agree, sign minutes and attendance books. , , 2016 11 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 20 , 2016 BRASKEM S.A. By: /s/Pedro Freitas Name: Pedro Freitas Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
